Title: From George Washington to Timothy Pickering, 10 October 1783
From: Washington, George
To: Pickering, Timothy


                        
                            Sir
                            Rocky hill 10th October 1783
                        
                        I inclose you the Copy of a resolve of Congress passed the 26 Septr but which did not reach my hands untill
                            yesterday.
                        Should there be in your Department any more Officers than are necessary for the Troops remaining in service I
                            have to request you to grant them furloughs in compliance with the resolve. I am Sir Your most Obedt Servt
                        
                            Go: Washington
                        
                    